DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 10/29/2021, has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 10/29/2021, is acknowledged.  
Claims 1-2, 5-8 and 13 are pending in this action.  Claim 11 has been cancelled.  Claims 3-4, 9-10, 12 have been cancelled previously.  Claims 1-2 and 7 have been amended.  Claims 1-2, 5-8 and 13 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/GB2017/052105, filed July 18, 2017, which claims benefit of foreign priority to GB1618863.3, filed November 8, 2016 and to GB1612562.7, filed July 20, 2016.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca M. Greendyke on 12/24/2021.  The application has been amended as follows: 
In claims 5, 7, 13 delete “one of more of” and substitute therefor --one or more of--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as powder compositions for treating tissues by hyperthermia (e.g., cancerous tumors), wherein said powders comprise nanoscale grains that (i) are composed of biocompatible oxides (e.g., alumina) matrix, (ii) have a diameter of less than 100 nm, and (iii) contain specially isolated and not agglomerated nanoparticles having a magnetic core of Fe and/or Fe/Co, and a shell composed of Fe oxide, Au, Ag, or any combination thereof.  Applicant teaches that controlling/avoiding agglomeration of said magnetic nanoparticles (e.g., by preparing powders by ultra-high vacuum method) allows minimizing the heating (i.e., encouraging apoptosis of the cancer cells without harming surrounding tissue) as well as minimizing properties compromised due to agglomeration, when said powders are deposited in water for medical applications. 


Conclusion
Claims 1-2, 5-8, 13 are allowed. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615